Motion for reargument or, in the alternative, for permission to appeal to the Court of Appeals, denied, without costs. A prior motion by appellant requesting the same relief was denied by order of this court entered January 14, 1980. Appellant acquired no new appeal rights by reason of the resettlement granted on January 14, 1980 since that order merely allowed appellant’s motion for a partial stay of the underlying judgment of the Court of Claims as modified by this court’s original order entered August 24, 1979 (see e.g., *676May v May, 66 AD2d 918). Mahoney, P. J., Sweeney, Kane and Main, JJ., concur.